Citation Nr: 1117186	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to October 1991.  The Veteran died in July 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, which denied the appellant's claim for dependency and indemnity compensation (DIC) benefits.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

During the course of the appeal, the appellant's claims file was lost.  Despite extensive search efforts, VA was unable to locate the file.  However, VA has rebuilt the appellant's claims file with copies of the relevant documents.  If the entire claims file is located in the future, the appellant will be advised of this fact.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although it will result in additional delay of the appellant's claims, the Board concludes that additional development is necessary prior to further adjudication.

The appellant applied for DIC benefits as the surviving spouse of the Veteran in August 2005.  The AOJ subsequently denied the appellant's claim for failure to provide any of the information requested by the August 2005 letter sent to her in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In response to the AOJ's denial, in December 2005 the appellant submitted copies of correspondence that she had received from the Department of the Air Force (Air Force) indicating that she had requested documents from them.  Then, in January 2006, the appellant submitted the following:  a copy of the Veteran's DD Form 214; a copy of a marriage certificate from January 1985 indicating that she married the Veteran on that date in Montgomery County, Alabama; a service personnel record from July 1991 indicating that the appellant was the Veteran's spouse at that time; the Veteran's death certificate which indicates that he was divorced at the time of his death; a "State of Illinois Affidavit and Certificate of Correction" which appears to be intended to correct the death certificate (but is incomplete and unsigned by any state official); and a record from June 2003 from the Clerk of the Circuit Court of the Tuscaloosa County, Alabama, indicating that there were no records of a divorce between the Veteran and the appellant.  These documents also contained a copy of a birth certificate and related document for the Veteran and the appellant's child dated in August 1990 and July 1991.  Later in January 2006, the appellant submitted further copies of these documents, as well as further Air Force correspondence.  A record from April 2006 indicates that the appellant's claims folder had been lost and rebuilt at around that time.

Then, in February 2006, the AOJ sent the appellant a VCAA notice letter, including a fact sheet for establishing herself as the Veteran's surviving spouse.  In September 2007, the appellant's representative submitted a statement and new evidence; the statement indicated that the appellant's representative could not determine conclusively if the appellant and the Veteran were married at the time of his death.  This statement was submitted with a letter dated in August 2006 from the Air Force in response to an inquiry from the appellant's Congressional representative.  The Air Force letter provides a review of the appellant's claim for entitlement to certain benefits under the Survivor Benefit Plan.  This letter indicated that the appellant had submitted documentation to show that she was not divorced from the Veteran at the time of death, although the letter also indicates that the claim was still being reviewed.  

In November 2007, the appellant was sent another VCAA notice letter, which also requested that she send a corrected death certificate for the Veteran.  In May 2008, the AOJ again denied the appellant's claim for DIC compensation.  The appellant submitted a copy of the Veteran's death certificate, which was edited to indicate that the Veteran was in fact married to the appellant at the time of his death.  Then in September 2008, the appellant submitted a second revised death certificate which has been amended to indicate that the appellant and the Veteran were married at the time of his death.  The certificate does not indicate at what time or on what basis the Veteran's death certificate was amended.  Subsequently, the appellant's claim was denied in August 2008.

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West Supp 2010); 38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2010).  

As such, to establish eligibility for DIC compensation, the appellant must first establish that she is the Veteran's surviving spouse.  As noted above, the original death certificate for the Veteran indicates that he was divorced at the time of his death, which would make the appellant ineligible for DIC compensation.  38 C.F.R. § 3.1(j) (2010).  The Board notes that a number of documents have been submitted to support the appellant's contention that she is the Veteran's surviving spouse.  These include the letter from the Air Force dated in August 2006, and what appears to be a corrected official death certificate.  However, the Board is unable to determine with any degree of certainty if the correction of the Veteran's death certificate was provided by a state official empowered to do so, or the basis for the change of the Veteran's death certificate.  

As such, the record as presented is unclear on the basic eligibility of the appellant for DIC benefits as the Veteran's surviving spouse.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Therefore, the AOJ should obtain directly from the appropriate office of the State of Illinois, an official copy of the Veteran's death certificate to ascertain if this record has been corrected to show that the appellant is the Veteran's surviving spouse.  

Second, the appellant has also submitted documents which indicate that she attempted to establish herself as the surviving spouse of the Veteran through the Department of the Air Force.  In addition to making reasonable efforts to obtain records, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Any evidence utilized by the Department of the Air Force in determining if the appellant is the Veteran's surviving spouse would also clearly have bearing on the current claim on appeal.  Therefore, the AOJ should also contact the Department of the Air Force or other appropriate agency, and request all documents relevant to any determination of the appellant's status as the Veteran's surviving spouse.

Third, the Board notes that the Veteran's death certificate is signed by a military officer and Doctor at the Scott Medical Center.  This record appears to indicate that the Veteran's death occurred at the Scott Medical Center located at the Scott Air Force Base in Illinois.  As such, this record indicates that the facility treating the Veteran at the time of his death was a military facility.  As noted above, VA is required to obtain relevant Federal records.  Therefore, the AOJ should contact the Scott Medical Center, or other appropriate records custodian, and obtain the available records of treatment relevant to the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the appropriate records custodian and obtain from the State of Illinois the Veteran's current death certificate, to ascertain if the Veteran's death certificate has been revised to indicate that the appellant is his surviving spouse.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	Contact the Department of the Air Force, or other appropriate agency, and obtain the results of any adjudication action relevant to a determination that the appellant was the Veteran's surviving spouse, as such an action is reviewed in the August 2006 letter from the Department of the Air Force.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

3.	Obtain all medical treatment records relevant to the Veteran's death from the Scott Medical Center at Scott Air Force Base, Illinois, from the appropriate records custodian.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

	The appellant is hereby notified that she must cooperate with any attempt to obtain records on her behalf, providing the information necessary for the AOJ to conduct a meaningful search on her behalf.

4.	Then, review the appellant's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the appellant's claim for DIC compensation.  If this claim is not granted to the appellant's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) that includes a summary of any evidence obtained and a discussion of all pertinent regulations.  The appellant and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


